DETAILED ACTION
	This Office Action is in response to the Amendment filed 15 December 2021. Claim(s) 1, 3, 5-14 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 7 and 11 and cancelled claims 2 and 4.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al. (Us 2015/0250576, “Blackburn”).
Regarding claim(s) 7 and 11-13, Blackburn discloses an inguinal-hernia repair mesh (12) folded or rolled into an elongated shape and a cover material (24) that is capable of being removed after inserting the mesh into an abdominal cavity [0026-0027, 0030-0031]. The cover material covers 55%, 60% and 80% or more of an external . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn in view of Montanari et al. (US 2012/0197415A1).
Regarding claim 1, Blackburn discloses an intraperitoneal insertion member consisting of an inguinal-hernia repair mesh (12) folded or rolled into an elongated shape and a cover material (24) that is capable of being removed after inserting the mesh into an abdominal cavity [0026-0027, 0030-0031]. The mesh and cover material are superposed on each other and folded or rolled (Fig. 5), wherein the cover material may be releasably attached to an external surface of the mesh by a resorbable suture or a lip projecting over an edge of the mesh [0030]. It is noted that the term “superpose” is defined as to place over or above whether in or not in contact (merriam-webster).The 
In the same field of endeavor, a foldable prosthetic material, Montanari teaches a prosthetic fabric (5) that includes a first surface including a tack in the form of barbs (3) and an opposing smooth surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the mesh surface of Blackburn with a tack in the form of barbs, as taught by Montanari, to provide means for anchoring the member to the abdominal wall [0066]. 
Regarding claim 3, Blackburn disclose that the cover material is a resin sheet, wherein the sheet includes a weak adhesive [0030]. It is noted that resin is a sticky or viscous material.  
Regarding claim 5, Blackburn discloses a housing body and the intraperitoneal insertion member of claim 1 wherein the member is housed within the housing body (76). 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn in view of Montanari, as applied to claim 1 above, and further in view of Sheetrit et al. (US 2010/0076464, “Sheetrit”), in further view of Oates, II et al. (US 2014/0221917, “Oates”).
Regarding claim 5 and 6
Sheetrit, in the same art of mesh devices, teaches a kit (Para. [0134] comprising an implant member (Para. [0134], lines 1-3, kit includes implant) wherein the intraperitoneal-insertion-member housing body comprises a partition wall inside thereof (Para. [0134], lines 6-8, saline solution can be held in a syringe, therefore syringe is partition between saline and implant) and houses a saline solution in a state of being isolated by the partition wall (Para. [0134], lines 6-8, re-hydration solution can be saline which is housed in syringe therefore isolated from implant by partition walls of syringe, and wherein the partition wall is breakable with an external force (syringe of Para. [0134] is capable of being broken open by a user). Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Blackburn to include a kit comprising a mesh device and a saline solution as taught by Sheetrit in order to allow the physician to be provided with all devices and instructions from one source before the procedure (Para. [0134]).
Modified Blackburn discloses the invention essentially as claimed as discussed above including the components of a mesh device, a saline solution, and a partition wall around a saline solution.  However, modified Blackburn does not disclose that these items are housed together.
Oates, reasonably pertinent to the problem in that it provides a solution for combining the various parts of a kit, teaches a kit housed in a housing body (Para. [0181], members of the kit are packaged together, packaging is housing body). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Blackburn and Sheetrit to be .
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Blackburn in view of Montanari. 
Regarding claim 8, Farnsworth discloses a surgical method for inguinal hernia (Fig. 4A-4F) comprising: preparing an intraperitoneal insertion member, placing the intraperitoneal insertion member in a surgical site [0014], the insertion member is delivered at surgical site and unrolls, taking out the cover material from the surgical site [0015], cover is removed from mesh and removed from surgical site, and spreading the mesh in the surgical site, where in the mesh is secured [0014]. However, Farnsworth does not expressly disclose the device is delivered through a skin incision to the abdominal cavity or the intraperitoneal insertion member of claim 1.
Blackburn, in the same art of hernia mesh, teaches forming a skin incision in the abdomen of a body [0042], and passing an intraperitoneal insertion member, as described above in claim 1, through a skin incision into the abdominal cavity [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Farnsworth to be used in an abdominal cavity of a patient, using the member, as taught by Blackburn, in order to treat an abdominal wall defect [0042].
Regarding claim 9,
Montanari, in the same art of hernia repairs, teaches a skin incision is formed as a result of an access port being pierced and then extracted [0014], wherein a small incision is made by passing a trocar. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Farnsworth, Blackburn and Montanari to include forming a skin incision via an access port in order to minimize the size of the incision for the patient  [0004-0005].
Regarding claim 10, the combination of Farnsworth, Blackburn and Montanari discloses the invention essentially as claimed as discussed above in claims 8 and 9, including an access port ranging between 5 mm to 15 mm (Montanari; [0005]). However, the combination of Farnsworth, Blackburn and Montanari does not explicitly disclose the inner diameter of the access port is less than 10 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access port of the combination of Farnsworth, Blackburn and Montanari from between 5 mm to 15 mm to less than 10 mm as applicant appears to have placed no criticality of the claimed range (see pg. 7, lines 4-5, indicating the diameter “may” be less than 10 mm) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farnsworth in view of Blackburn. 
Regarding claim 14, Farnsworth discloses a surgical method for inguinal hernia (Fig. 4A-4F) comprising: preparing an intraperitoneal insertion member, placing the intraperitoneal insertion member in a surgical site [0014], the insertion member is delivered at surgical site and unrolls, taking out the cover material from the surgical site [0015], cover is removed from mesh and removed from surgical site, and spreading the mesh in the surgical site, where in the mesh is secured [0014]. However, Farnsworth does not expressly disclose the device is delivered through a skin incision to the abdominal cavity or the intraperitoneal insertion member of claim 1 and 11.
Blackburn, in the same art of hernia mesh, teaches forming a skin incision in the abdomen of a body [0042], and passing an intraperitoneal insertion member, as described above in claim 11, through a skin incision into the abdominal cavity [0042]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Farnsworth to be used in an abdominal cavity of a patient, using the member, as taught by Blackburn, in order to treat an abdominal wall defect [0042].

Response to Arguments
Applicant’s arguments filed 15 December 2021, with respect to Blackburn have been fully considered and are not persuasive regarding claims 1, 7 and 11. With respect to claims 1, 7 and 11, the Applicant contends that that instant application requires the cover material and the mesh are simply superposed on each other as opposed to adhering to each other. The Applicant contends that the mesh and cover material of Blackburn are attached to rather than being superposed such that the detachment is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771